—Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered April 5, 1994, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of l1/2 to 3 years, unanimously affirmed.
The hearsay nature of the lab report presented to the Grand Jury as proof that the substance defendant was charged with selling and possessing contained cocaine did not render the indictment jurisdictionally defective (see, People v Iannone, 45 NY2d 589, 600-601). Accordingly, defendant waived his right to *255challenge the sufficiency of the evidence by pleading guilty to a lesser included offense (People v Pelchat, 62 NY2d 97, 108; People v Phillips, 201 AD2d 255, Iv denied 83 NY2d 914). Nor does defendant show how he was prejudiced by the People’s failure to file timely copies of the report in accordance with CPL 190.30 (2-a) (see, People v Patterson, 161 Misc 2d 493), or how this technical defect otherwise impaired the integrity of the Grand Jury process (see, People v Pelchat, supra). Concur— Sullivan, J. P., Kupferman, Nardelli and Williams, JJ.